Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to an Election
         Applicant elected Group II without traverse is acknowledged. Claims 2-3 were said to be readable on the elected group II, corresponding to figures 20-22.  Non-elected claims 1 and 4-13 are withdrawn from consideration.  An action on the merits follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In re claim 2 line 5, the recitation “at least one thruster operatively connected to the control apparatus” renders the claim unclear.  The Examiner is unclear as to the “at least one thruster” as recited on line is the same or different than the “at least one thruster” on lines 7-8.
	Claim 3 requires all the limitations of claim 2 and therefore also subjected to the same ground of rejection.
Allowable Subject Matter
         Claims 2-3 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
As best understood, the following is an examiner's statement of reasons for allowance: The prior art to Clarke et al. (USPn. 7,320,289 B1) teaches the general background of the claimed invention. However, Clarke et al. does not teach a submersible autonomous maritime container system, comprising:
a transporter detachably connected to a commercial container and including a propulsion apparatus;
wherein the propulsion apparatus having at least one thruster;
a control apparatus operatively connected to the propulsion apparatus and the at least one thruster so as to move the commercial container toward a desired location; and
a bow unit detachably connected to the commercial container and including at least one thruster operatively connected to the control apparatus.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611